Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 2, 54, 55 and 57-68 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 10-04-2021. No claims have been added or canceled by Applicants' amendment filed 10-04-2021. 
Applicant's election with traverse of Group I, claims 1-8 and 12 (claims 3-8 and 12, now canceled), directed to a biosensor, and an election of the following Species with traverse:
Species (A): a biosensor further comprising a passivation layer over the backside illumination CMOS image sensor (instant claim 3), 
Species (B): wherein light emitted from the nucleic acid macromolecule contained in the spot is received by the light receiving surface of one photodiode (instant claim 26), and
Species (C): wherein the biosensor further comprises forming a first material layer over the first metal layer and the plurality of color filter materials, and forming a second material layer (instant claim 38), in the reply filed on December 30, 2019 was previously acknowledged.  


Please Note: In the reply filed December 30, 2019, Applicant extensively amended the claims. Applicant amended claims 1-3 in the reply filed 12-30-2019. Applicant withdrew claims 4-8 and 12 in the reply filed 12-30-2019. Applicant canceled claims 25-27, 29, 31, 38, 39, 47, 48, 50 and 52 in the reply filed 12-30-2019. Applicant added new claims 54-61 in the reply filed 12-30-2019, wherein instant claims 54-61 depended from instant claim 1. 

Claims 2, 54, 55, 57-62 and 65-68 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 63 and 64 are under consideration to which the following grounds of rejection are applicable.

Interview
Applicant contacted the examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Frank Zhong, Mike Bertelson and Dah-Bin Kao on October 18, 2021, where the background of the invention, the novelty of the core components, and their arrangement to form the biosensor was discussed.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 4, 2021 and December 9, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed November 3, 2017, claims the benefit of US Provisional Patent Application No. 62/416,813, filed November 3, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 4, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: the term “linear dimension” in claim 1 is interpreted to refer to a size and/or shape of something including, for example, the diameter of a circle, width of a square, diagonal of a rectangle, length, width, height, etc.
The term “does not comprise a color filter layer configured to filter light by wavelength ranges using a polymer material” in claim 1 is interpreted to mean that the biosensor does not comprise a “color filter layer”, or to mean that the color filter layer is not comprised of a polymer material (e.g., is comprised of some other materials such as a metal).
	The term “configured to not receive and retain nucleic acid macromolecules” in claim 1 is interpreted to refer to areas separating each spot of the array of spots that do not receive and/or retain nucleic acid macromolecules for any reason such as, for example, the areas are not functionalized, the areas are coated with an unreactive surface; the areas are functionalized with an inert (blocking) molecule, the areas are separated by a boundary or barrier (e.g., wells), etc.

Double Patenting
The provisional rejection of claims 1, 63 and 64 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-11 of copending US Patent Application No. 16/495,781 for the reasons of record.

Response to Arguments


Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 63 and 64 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “regular array of spots” in line 13 because it is unclear as to what type of an ‘array of spots’ is a “regular array of spots”, and whether the term refers to a spots having a particular structure, material and/or layout such as, for example, spots of a particular size, spacing, printed on the surface of a glass slide, within wells, having a specific concentration, etc.; whether the term refers to an array that is the most popular shape among commercial arrays (e.g., printed on substrates, on biochips, etc.); whether the term refers to a repeating pattern of spots; and/or whether the term refers to some other “regular array of spots” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “does not comprise a color filter layer configured to filter light by wavelength ranges using a polymer material” in lines 18-19 because it is unclear whether the biosensor does not comprise a “color filter layer” at all, or whether the biosensor does not comprise a “color filter layer” comprised of a polymer material (e.g., color filters comprise a material other than a polymer such as a metal) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the array of spots” in lines 15 and 20. There is insufficient antecedent basis for the term “the array of spots” in the claim because claim 1, line 13 recites the term “a regular array of spots”.
Claims 63 and 64 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
Please Note: the references have been modified slightly in view of Applicant’s amendments and 


The rejection of claims 1, 63 and 64 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Fine et al. (US Patent Application Publication No. 20140152801, published June 5, 2014) as evidenced by Frank et al. (Papers of the International Image Sensor Society, 2019, R18, 1-3); and Sobek et al. (Millipore Sigma, 2021, 1-3); and Kedmi et al. (Biomaterials, 2010, 31, 6867-6875).
Regarding claims 1, 63 and 64, Fine et al. teach an imaging device that includes light sensitive locations that are separately sensitive to light received at a surface with respect to a portion of a sample associated with the surface, the light sensitive locations having a resolution of 5 microns or smaller  (paragraphs [0005]). Fine et al. teach that implementations can include any of the following features or any two or more of them in combination, wherein the light sensitive locations include light-sensitive portions of pixels of the imaging device, the imaging device is back-illuminated, is free of micro-lenses and color filters (interpreted as free of color filters) and is the most superficial layer of the pixels, such that other than a molecular passivation layer of no more than a few nanometers (interpreted as back-illuminated; no color filter layer; and a passivation layer as an inert areas, claim 1) (paragraph [0009], lines 1-7). Fine et al. teach an integrated circuit bears the surface and contains the imaging device including CMOS light sensitive elements (interpreted as a back-illuminated CMOS imaging device; substrate; photo-sensing layer; and an electronic circuit layer, claim 1) (paragraph [0010], lines 1-3). Fine et al. teach that spots of binding units are deposited onto the pixels and aligned with the light sensitive locations of the imaging device, wherein the binding units include at least one of antibodies, aptamers, reagents, ligands, enzymes, enzyme substrates, toxins, fluorescent sensors or probes (interpreted as encompassing spots comprising a positive charge, claim 1) (paragraph [0014], lines 1-5); wherein it was known that fluorescent dyes such as Cy5, Atto 633 and Atto 647N are positively charged as evidenced by Sobek et al. (pg. 3, second full paragraph, lines 5-6); and that reagents such as positively charged lipid nanoparticles can be systemic toxins as evidenced by Kedmi et al. (Title; and Abstract, lines 1-2). Fine et al. teach in Figure 1, the sensor 102, which we use to refer to the light sensitive area of the chip 104, can operate as a CMOS sensor, wherein many integrated circuit chips have exposed surfaces 103 that are comprised of silicon oxide (interpreted as a passivation layer over Frank et al. (pg. 1, col 1, first full paragraph). Fine et al. teach in Figure 4, that sample 101 (or specimen) that is being imaged can be composed of or include small similar types of units 97, wherein the sample includes proteins or nucleic acids, such that a biomolecular sample includes cells that have bound DNA-binding fluorescent dyes (interpreted as a plurality of spots above the light-receiving surface having a second linear dimension smaller than the first linear dimension; and containing a nucleic acid macromolecule, claim 1) (paragraph [0131]; [0055]; and Figure 4). Fine et al. teach that many integrated circuit chips have exposed surfaces 103 (interpreted as an array of spots) that are comprised of silicon oxide (interpreted as a passivation layer, and a hydrophobic surface); and that in such chips, the sensor will inherently have a durable, chemically resistant surface (interpreted as inert) against which the sample can be placed, without requiring an additional layer (interpreted as not comprising a color filter layer); or wherein additional layers can be placed on the surface of a sensor for a variety of purposes (interpreting the chip to comprise a silicon oxide passivation layer; hydrophobic surface; an array of spots sized and functionalized to receive a nucleic acid macromolecule; interpreting when additional layers are not present, the biosensor does not comprise a color filter layer; and sized and functionalized to contain a DNA nanoball, claims 1, 63 and 64) (paragraph [0111]). Fine et al. teach in Figure 56 that it is possible and desirable for sample units to make direct contact with the active sensing area of the fabricated sensor, without any material or coating or layer interposed between the sample units and the sensor (interpreted not to comprise a color filter layer), such that the closer the sample units can be to the chip-level features that perform the light sensing, the higher can be the resolution of the resulting image, thus, thinned back-illuminated silicon image sensors, as illustrated in Figure 56, represent a useful embodiment because they reduce the distance between sample unit 831 and the photodiode portion 832 of each pixel sensor, the region that responds to light 833 (interpreted as a plurality of photodiodes opposite the circuit layer each having a first linear dimension; photodiodes configured to detect a label; a plurality of spots each having a second linear dimension (width) smaller than the first linear dimension (height); does not comprise a color filter layer; and each spot overlies a single originate within a sample unit itself such as, for example, from chemiluminescence, bioluminescence, sonoluminescence, electroluminescence, and combinations of two or more of them (paragraph [0188], lines 12-18). Fine et al. teach that the system described can provide rapid inexpensive blood counts performed conveniently at the location of the patient (at the “point-of-care”) (paragraph [0234], lines 1-3). Fine et al. teach a thinned back-illuminated silicon image sensor as illustrated in Figure 56 (interpreted as a dielectric layer with metal wiring); that in some examples, a very thin spectral filter created by two-dimensional nanohole arrays in a thin metal film such as Ag or Au can be deposited on the sensor substrate, wherein enhanced transmission through arrays of sub-wavelength holes in gold films coated by a dielectric layer is known in the art (interpreted as a dielectric layer) (paragraphs [0190]; and [0224]). Fine et al. teach that the device can include a variety of hardware including wired communications devices and wireless and wired input/output drivers; and that the readout unit can include a connector 675 or interface that is wired, such that it enables the unit to be connected electronically to a device or other part of the system that processes, stores, analyzes or uses the images (interpreted as metal wiring configured to couple photodiodes to an external device) (paragraphs [0236]; and [0297]). Fine et al. teach that layers can include a thin film coatings (e.g., diamond, Al2O3, Parylenes, or others) (interpreted a comprising a oxide passivating layer), which can be deposited in nanometer to many micron thickness in various ways such as chemical vapor deposition, such that layers can include coatings such as silanes, antibodies, or other macromolecules to reduce non-specific adhesion or to increase adhesion, to reduce or increase friction, and/or to reduce or increase hydrophobicity; as well as, thin layer 440 of Figure 26 that is 100 nm thick of a transparent high index refraction material such as TiO2 is placed on thin layer 442 of a transparent material having a lower index of refraction such as SiO2 which is placed on the silicon sensor surface (interpreting aluminum oxide, tin oxide, and silicon oxide as passivation layers having a thickness of 100 nanometers or less; and sized and functionalized to contain a DNA nanoball; and dielectric layer, claims 1, 63 and 64) (paragraphs [0192]; and [0200], lines 6-10); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, charge 656 due to electron-hole pair generation by absorbed photons is read-out by circuitry 652 from the deeper conductive layer 654(interpreted as discrete positive charged area) (paragraph [0220], lines 14-16). Fine et al. teach in Figure 56 illustrates a useful embodiment because the thinned back-illuminated silicon image sensor reduces the distance between sample unit 831 and the photodiode portion 832 (interpreting the photodiode 832 as a first linear dimension, and the sample unit 831 as the second linear dimension, wherein the second linear dimension is smaller than the first linear dimension, claim 1) (paragraph [0190]). Fine et al. teach that layers, coatings or materials can be placed on the sensor surface by printing, deposition, coating, gluing, sputtering, gravity, molecular forces, and others or combinations thereof; and that the layers can include thin film coatings such as diamond, parylenes, silanes, antibodies or other macromolecules (interpreted as encompassing positively charged areas, claim 1) (paragraphs [0191]-[0192]). Fine et al. teach that the pH of the fluid and ions in the fluid can be detected by fluorescent pH sensors or ion sensors bound to specific pixel locations on the sensor including small molecule fluorescent pH and ion probes that are commercially available, and fluorescent protein or oligonucleotide sensors for pH, Ca2+, Mg2+, K+, Na+, Cl- and other ions and metabolites (interpreted as encompassing discrete positively charged areas, claim 1) (paragraph [0252], lines 13-19). Fine et al. teach that fluorescence correlation spectroscopy (FCS) can be carried out by binding very dilute enzyme, antibody, nucleic acid or other molecules to the sensor surface at individual pixels separated in all directions by two or more pixels without any such bound molecules, or by carrying out similar binding to discrete spots on the chamber lid overlying such individual pixels, such that most individual pixels have bound zero or one such molecule at their surface, and then incubating the sample units with, for example, a fluorescent substrate, ligand or analyte (interpreted as spots separated from other spots by inert areas that do not receive and retains nucleic acid macromolecules) (paragraph [0228], lines 9-17). Fine et al. teach the use of an emission filter between the sample and the sensor that blocks the source of light from reaching the sensor (interpreted as discrete areas separated by inert areas) (paragraph [0217], lines 4-11). Fine et al. teach inactive areas as shown in Figures 54 and 55, wherein a smaller chamber feature is glued directly onto the inactive area of the sensor chip surrounding the active area 
Fine et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fine does not teach an “a regular array of spots on the passivation layer formed on the passivation layer above the light receiving surface, wherein each spot is a discrete positively charged area able to receive and retain a nucleic acid macromolecule” (Applicant Remarks, pg. 8, fifth full paragraph, lines 2-4; pg. 8, last partial paragraph); (b) Frank does not teach that each spot is separated from other spots by areas that are inert in the sense that they do not receive and retain DNBs as recited in claim 1 (Applicant Remarks, pg. 8; fifth full paragraph, lines 5-6; pg. 9, last full paragraph; and pg. 9, last partial paragraph); (c) Fine does not teach wherein each of the photodiodes is characterized by a first linear dimension and the array of spots are each characterized by a second linear dimension as recited in instant claim 1 because Fine does not teach discrete positively charged areas, or spots within the meaning of claim 1 (Applicant Remarks, pg. 10; last full paragraph, lines 1-4); and (d) Applicant disagrees that the sample units of claim 56 are spots because sample unit 831 is not “formed” on the passivation layer (Applicant Remarks, pg. 10, last full paragraph, lines 7-9)
Regarding (a), it is noted that instant claim 1 is very broadly recited such that no particular electronic circuit layer, substrate layer, photodiodes, passivation layer, spots, nucleic acid macromolecules, how spots are sized and functionalized to receive and retain a nucleic acid macromolecule; how inert areas are configured to not receive and retain nucleic acid macromolecules, and/or linear dimensions are recited. In essence, instant claim 1 does not recite important structural features of the claimed biosensor. In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, as noted in MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” (underline added). Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Applicant’s assertion that Fine does not teach a “regular array of spots formed on the passivation layer above the light receiving surface”; and that Fine’s units 97 are not spots”, is not found persuasive. As an initial matter, it is noted that the term “formed” appears to refer to a method of making the biosensor, while the claims are clearly directed to the structure of the biosensor itself. Fine et al. teach that as shown in Figure 4, the sample (or specimen) 101 on sensor surface 102 being imaged can be composed of or include small similar types of units 97, such as particles, cells, molecules or combinations of any two or more different types, wherein a sample includes proteins, nucleic acids, and cells (interpreting the samples 101, and units 97 within the sample including particles, cells, and/or molecules as a regular array of spots formed on the passivation layer above the light receiving surface, wherein each spot is sized and functionalized to receive and retain a nucleic acid macromolecule). Thus, Fine et al. teach a regular array of spots as recited in instant claim 1. Applicant’s assertion that Fine does not teach that “each spot is a discrete positively charged area able to receive and retain a nucleic acid macromolecule”, is not found persuasive. Fine et al. teach in Figure 1 that integrated circuit chips have exposed surfaces 103 that sit above light sensor 102 is used to refer to the light sensitive area of the chip 104, which can operate as a CMOS sensor technology, wherein the exposed surfaces are comprised of silicon oxide, wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (interpreted as encompassing discrete areas of positive charge). Moreover, Fine et al. teach that spots of binding units are deposited onto the pixels and aligned with the light sensitive locations of the imaging device, wherein the binding units include at least one of antibodies, aptamers, reagents, ligands, enzymes, enzyme substrates, toxins, fluorescent sensors or probes (interpreted as where it was known that fluorescent dyes such as Cy5, Atto 633 and Atto 647N are positively charged as evidenced by Sobek et al.; and where it is known that reagents such as positively charged lipid nanoparticles can be systemic toxins as evidenced by Kedmi et al.; and that the pH of the fluid and ions in the fluid can be detected by fluorescent pH sensors or ion sensors bound to specific pixel locations on the sensor including small molecule fluorescent pH and ion probes that are commercially available, and fluorescent protein or oligonucleotide sensors for pH, Ca2+, Mg2+, K+, Na+, Cl- and other ions and metabolites (interpreted as encompassing discrete positively charged areas). Thus, Fine et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Fine et al. and the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Frank does not teach that “each spot of the plurality of spots is separated from the other spots by areas that are inert in the sense that they do not receive and retain DNBs”, is not found persuasive. Additionally, the Examiner respectfully notes that instant claim 1 does not recite DNA nanoballs (DNBs). Moreover, it is noted that Fine et al. is the primary reference, and Frank is an evidentiary reference evidencing silicon oxide layers typically used for Si passivation have a positive fixed charge. Furthermore, Fine et al. teach that fluorescence correlation spectroscopy (FCS) can be carried out by binding very dilute enzyme, antibody, nucleic acid or other molecules to the sensor surface at individual pixels separated in all directions by two or more pixels without any such bound molecules, such that most individual pixels have bound zero or one such molecule at their surface, and then incubating the sample units with, for example, a fluorescent substrate, ligand or analyte (interpreted as discrete areas separated by inert areas); inactive areas as shown in Figures 54 and 55, wherein a smaller chamber feature is glued directly onto the inactive area of the sensor chip surrounding the active area (interpreting inactive areas as inert areas that do not receive and retains nucleic acid macromolecules); and using an emission filter between the sample and the sensor that blocks the source of light from reaching the sensor (interpreted as discrete areas separated by inert areas). Thus, as discussed supra, Fine et al. teach all of the limitations of the claims.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1. As noted supra, the term “linear dimension” in claim 1 is interpreted to refer to a size and/or shape of something including, for example, Applicant’s assertion that Fine does not teach wherein each of the photodiodes is characterized by a first linear dimension and the array of spots are each characterized by a second linear dimension as recited in instant claim 1, is not found persuasive. Fine et al. teach in Figure 56 represents a useful embodiment because the thinned back-illuminated silicon image sensor reduces the distance between sample unit 831 and the photodiode portion 832 (interpreting the photodiode 832 as a first linear dimension, and the sample unit 831 as the second linear dimension, wherein the second linear dimension is smaller than the first linear dimension). Thus, Fine et al. teach all of the limitations of the claims.
Regarding (d), please see the discussion supra regarding the Fine et al. and the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the sample unit 831 is not “formed” on the passivation layer and, thus, cannot be a spot within the meaning of claim 1, is not found persuasive. Applicant is reminded that the claims are directed to a biosensor and not to a method of making the biosensor. Moreover, the Examiner has not identified specific claim language indicating that instant claim 1 is intended to represent a “product-by-process” claim such that, in accordance with MPEP 2114(II), a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Thus, the sensor comprises a regular array of spots, regardless of how they came to be on the passivation layer, where such a regular array of spots is clearly taught by Fine et al. 

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments filed October 4, 2021.

(1)	The rejection of claims 1, 63 and 64 is maintained under 35 U.S.C. 103 as being unpatentable over Fine et al. (US Patent Application Publication No. 20140152801, published June 5, 2014) in view of Zhong et al. (International Patent Application WO2015089092, published June 18, 2015) as evidenced by 
	Regarding claims 1, 63 and 64, Fine et al. teach an imaging device that includes light sensitive locations that are separately sensitive to light received at a surface with respect to a portion of a sample associated with the surface, the light sensitive locations having a resolution of 5 microns or smaller  (paragraphs [0005]). Fine et al. teach that implementations can include any of the following features or any two or more of them in combination, wherein the light sensitive locations include light-sensitive portions of pixels of the imaging device, the imaging device is back-illuminated, is free of micro-lenses and color filters (interpreted as free of color filters) and is the most superficial layer of the pixels, such that other than a molecular passivation layer of no more than a few nanometers (interpreted as back-illuminated; no color filter; and a passivation layer, claim 1) (paragraph [0009], lines 1-7). Fine et al. teach an integrated circuit bears the surface and contains the imaging device including CMOS light sensitive elements (interpreted as a back-illuminated CMOS imaging device; substrate; photo-sensing layer; and an electronic circuit layer, claim 1) (paragraph [0010], lines 1-3). Fine et al. teach that spots of binding units are deposited onto the pixels and aligned with the light sensitive locations of the imaging device, wherein the binding units include at least one of antibodies, aptamers, reagents, ligands, enzymes, enzyme substrates, toxins, fluorescent sensors or probes (interpreted as encompassing spots comprising a positive charge, claim 1) (paragraph [0014], lines 1-5); wherein it was known that fluorescent dyes such as Cy5, Atto 633 and Atto 647N are positively charged as evidenced by Sobek et al. (pg. 3, second full paragraph, lines 5-6); and that reagents such as positively charged lipid nanoparticles can be systemic toxins as evidenced by Kedmi et al. (Title; and Abstract, lines 1-2). Fine et al. teach in Figure 1, the sensor 102, which we use to refer to the light sensitive area of the chip 104, can operate as a CMOS sensor, wherein many integrated circuit chips have exposed surfaces 103 that are comprised of silicon oxide (interpreted as a passivation layer over the CMOS image sensor; sized and functionalized to contain a DNA nanoball; and positive charge, claims 1 and 64) (paragraphs [0107], lines 1-4; [0111]; and Figure 1); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, first full paragraph). Fine et al. teach in Figure 4, that sample 101 (or specimen) that is being imaged can be composed of or units 97, wherein the sample includes proteins or nucleic acids, such that a biomolecular sample includes cells that have bound DNA-binding fluorescent dyes (interpreted as a plurality of spots above the light-receiving surface having a second linear dimension smaller than the first linear dimension; and containing a nucleic acid macromolecule, claim 1) (paragraph [0131]; [0055]; and Figure 4). Fine et al. teach that many integrated circuit chips have exposed surfaces 103 (interpreted as an array of spots) that are comprised of silicon oxide (interpreted as a passivation layer, positive charge, and a hydrophobic surface); and that in such chips, the sensor will inherently have a durable, chemically resistant surface (interpreted as inert) against which the sample can be placed, without requiring an additional layer (interpreted as not comprising a color filter layer); or wherein additional layers can be placed on the surface of a sensor for a variety of purposes (interpreting the chip to comprise a silicon oxide passivation layer; hydrophobic surface; an array of spots sized and functionalized to receive a nucleic acid macromolecule; interpreting when additional layers are not present, the biosensor does not comprise a color filter layer; and sized and functionalized to contain a DNA nanoball, claims 1, 63 and 64) (paragraph [0111]). Fine et al. teach in Figure 56 that it is possible and desirable for sample units to make direct contact with the active sensing area of the fabricated sensor, without any material or coating or layer interposed between the sample units and the sensor (interpreted not to comprise a color filter layer), such that the closer the sample units can be to the chip-level features that perform the light sensing, the higher can be the resolution of the resulting image, thus, thinned back-illuminated silicon image sensors, as illustrated in Figure 56, represent a useful embodiment because they reduce the distance between sample unit 831 and the photodiode portion 832 of each pixel sensor, the region that responds to light 833 (interpreted as a plurality of photodiodes opposite the circuit layer each having a first linear dimension; photodiodes configured to detect a label; a plurality of spots each having a second linear dimension (width) smaller than the first linear dimension (height); does not comprise a color filter layer; and each spot overlies a single photodiode, claim 1) (paragraph [0190]; and Figure 56). Fine et al. teach that in some cases, the illuminating light will serve to excite fluorescence in the sample units, while in some cases the light will originate within a sample unit itself such as, for example, from chemiluminescence, bioluminescence, sonoluminescence, electroluminescence, and combinations of two or more of them silicon image sensor as illustrated in Figure 56 (interpreted as a dielectric layer with metal wiring); that in some examples, a very thin spectral filter created by two-dimensional nanohole arrays in a thin metal film such as Ag or Au can be deposited on the sensor substrate, wherein enhanced transmission through arrays of sub-wavelength holes in gold films coated by a dielectric layer is known in the art (interpreted as a dielectric layer) (paragraphs [0190]; and [0224]). Fine et al. teach that the device can include a variety of hardware including wired communications devices and wireless and wired input/output drivers; and that the readout unit can include a connector 675 or interface that is wired, such that it enables the unit to be connected electronically to a device or other part of the system that processes, stores, analyzes or uses the images (interpreted as metal wiring configured to couple photodiodes to an external device) (paragraphs [0236]; and [0297]). Fine et al. teach that layers can include a thin film coatings (e.g., diamond, Al2O3, Parylenes, or others) (interpreted a comprising a oxide passivating layer), which can be deposited in nanometer to many micron thickness in various ways such as chemical vapor deposition, such that layers can include coatings such as silanes, antibodies, or other macromolecules to reduce non-specific adhesion or to increase adhesion, to reduce or increase friction, and/or to reduce or increase hydrophobicity; as well as, thin layer 440 of Figure 26 that is 100 nm thick of a transparent high index refraction material such as TiO2 is placed on thin layer 442 of a transparent material having a lower index of refraction such as SiO2 which is placed on the silicon sensor surface (interpreting aluminum oxide, tin oxide, and silicon oxide as passivation layers having a thickness of 100 nanometers or less; and sized and functionalized to contain a DNA nanoball; and dielectric layer, claims 1, 63 and 64) (paragraphs [0192]; and [0200], lines 6-10); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, first full paragraph). Fine et al. teach that charge 656 is read-out by circuitry 652 (interpreted as discrete positive charged area) (paragraph [0220], lines 14-16). Fine et al. teach in Figure 56 illustrates a useful embodiment because the thinned back-illuminated silicon image sensor reduces the distance between sample unit 831 and the photodiode portion 832 (interpreting the photodiode 832 as a first linear  layers, coatings or materials can be placed on the sensor surface by printing, deposition, coating, gluing, sputtering, gravity, molecular forces, and others or combinations thereof; and that the layers can include thin film coatings such as diamond, parylenes, silanes, antibodies or other macromolecules (interpreted as encompassing positively charged areas, claim 1) (paragraphs [0191]-[0192]). Fine et al. teach that the pH of the fluid and ions in the fluid can be detected by fluorescent pH sensors or ion sensors bound to specific pixel locations on the sensor including small molecule fluorescent pH and ion probes that are commercially available, and fluorescent protein or oligonucleotide sensors for pH, Ca2+, Mg2+, K+, Na+, Cl- and other ions and metabolites (interpreted as encompassing discrete positively charged areas, claim 1) (paragraph [0252], lines 13-19). Fine et al. teach that fluorescence correlation spectroscopy (FCS) can be carried out by binding very dilute enzyme, antibody, nucleic acid or other molecules to the sensor surface at individual pixels separated in all directions by two or more pixels without any such bound molecules, or by carrying out similar binding to discrete spots on the chamber lid overlying such individual pixels, such that most individual pixels have bound zero or one such molecule at their surface, and then incubating the sample units with, for example, a fluorescent substrate, ligand or analyte (interpreted as spots separated from other spots by inert areas that do not receive and retains nucleic acid macromolecules) (paragraph [0228], lines 9-17). Fine et al. teach the use of an emission filter between the sample and the sensor that blocks the source of light from reaching the sensor (interpreted as discrete areas separated by inert areas) (paragraph [0217], lines 4-11). Fine et al. teach an inactive areas as shown in Figures 54 and 55, wherein a smaller chamber feature is glued directly onto the inactive area of the sensor chip surrounding the active area (interpreting inactive areas as inert areas that do not receive and retains nucleic acid macromolecules) (paragraph [0173], lines 1-5; and Figures 54 and 55).
	Fine et al. do not specifically exemplify additional spot sizes and functionalizations that can contain DNA nanoballs (instant claim 64, in part).
	Regarding claim 64 (in part), Zhong et al. teach a device base having a sensor array of light sensors and a guide array of light guides, wherein the device base includes device circuitry electrically coupled to the light sensors and configured to transmit data signals, such that the biosensor also includes a shield layer configured to block the excitation light and the light emissions incident on the shield layer between adjacent apertures (Abstract). Zhong et al. tach an optical system including a complementary metal-oxide-semiconductor (CMOS) detector (paragraph [0004]). Zhong et al. teach  that a designated reaction is a positive binding event (e.g., the incorporation of a fluorescently labeled biomolecule with the analyte of interest), such that exemplary reactions include chemical reactions such as binding interactions in which a first chemical binds to a second chemical; dissociation reactions in which two or more chemicals detach from each other; fluorescence; luminescence; bioluminescence; chemiluminescence; and biological reactions, such as nucleic acid replication, nucleic acid amplification and nucleic acid hybridization including wherein the designated reaction can be detected when an excitation light is directed toward the oligonucleotide having the labeled nucleotide and the fluorophore emits a detectable fluorescent signal or, in the alternative, the detected fluorescence is a result of chemiluminescence or bioluminescence (interpreted as a chemiluminescent or bioluminescent label) (paragraphs [0028]; and [0029]). Zhong et al. teach a plurality of reaction chambers can be separated from each other by shared walls (interpreted as a regular array of spots separated by inert regions, claim 1) (paragraph [0031], lines 15-16). Zhong et al. teach that a substrate surface can be functionalized including chemically or physically modified to facilitate immobilizing the biomolecules (or biological or chemical substances) to the substrate surface, wherein the substrate surface can be modified to have functional groups bound to the surface, such that the functional groups can then bind to biomolecules (or biological or chemical substances) to immobilize them thereon (interpreted as an array of spots; sized and functionalized to receive and retain a macromolecules; and functionalizing to contain DNA nanoballs, claims 1 and 64) (paragraph [0043], lines 18-24). Zhong et al. teach that a useful method for amplifying nucleic acids on a surface is rolling circle amplification (RCA) (interpreted as functionalized to contain a DNA nanoballs) and bridge amplification methods, wherein nucleic acids attached to the surface are amplified using one or more primer pairs such as, for example, wherein a nucleic acid molecule can hybridize to one of the primers on the surface followed by extension of the immobilized primer to produce a first copy of the nucleic acid, wherein repeated rounds of extension (e.g., amplification) using the immobilized primer nucleic acid superstructure, such as a DNA ball, can be disposed in or at the reaction chamber, wherein the DNA balls can be synthesized by rolling circle amplification to produce a concatemers of a particular nucleic acid sequence (interpreted as functionalized to contain a DNA nanoball) (paragraph [0046]). Zhong et al. teach a printed circuit board (interpreted as a plurality of spots; and a regular array of spots) (paragraph [0086], lines 6-7). Zhong et al. teach that a substrate surface can be functionalized (e.g., chemically or physically modified) to facilitate immobilizing the biomolecules (or biological or chemical substances) to the substrate surface, such that the substrate surface can be first modified to have functional groups bound to the surface, and the functional groups can then bind to biomolecules or biological or chemical substances to immobilize them thereon (interpreted as encompassing discrete positively charged areas, claim 1) (paragraph [0043], lines 18-25). Zhong et al. teach that the reaction chamber can be at least partially separated from the surrounding environment or other spatial regions such as a plurality of reaction chambers can be separated from each other by shared walls (interpreted as an array of spots separated by inert areas, claim 1) (paragraph [0031], lines 14-17). Zhong et al. teach that the design yields a flexible chamber height and chamber volume that is set by the choice of the size of the microbeads (interpreted as sized and functionalized to receive and retain a nucleic acid) (paragraph [0175]).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of imaging using a back-illuminated CMOS detector free of color filters and comprising nucleic acid macromolecules as disclosed by Fine et al. with the nucleic acid primer extension products as taught by Zhong et al. with a reasonable expectation of success in improving the quality and resolution of images captured dynamically; in detecting and quantifying a labeled nucleotide; in amplifying a product within the biosensor; and/or in providing rapid and inexpensive blood counts performed conveniently at the location of the patient.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Fine is discussed supra with regard to anticipation, such that Applicant submits that for at least the reasons given supra, Fine does not render to the claims unpatentable for obviousness, even in view of the Frank article; and Zhong et al. does not cure Fine’s deficiencies (Applicant Remarks, pg. 11, sixth full paragraph); and (b) Zhong does not exemplify additional spot sizes and functionalizations that can contain DNA nanoballs (Applicant Remarks, pg. 12, first full paragraph).	Regarding (a), please see the discussion supra with regard to the limitations recited in claim 1, the MPEP, the teachings of Fine et al., that the rejections of record is based on Fine et al. in view of Zhong et al. (and not Frank et al.), and the Examiner’s response to Applicant’s arguments. In addition to the teachings of Fine et al. discussed supra, Zhong et al. teach that a substrate surface can be functionalized including chemically or physically modified to facilitate immobilizing the biomolecules (or biological or chemical substances) to the substrate surface, wherein the substrate surface can be modified to have functional groups bound to the surface, such that the functional groups can then bind to biomolecules (or biological or chemical substances) to immobilize them thereon (interpreted as the reaction chamber can be at least partially separated from the surrounding environment or other spatial regions such as a plurality of reaction chambers can be separated from each other by shared walls (interpreted as an array of spots on the passivation layer; spots separated by inert areas; and sized and functionalizing to receive and retain a nucleic acid macromolecules). Thus, the combined references of Fine et al. and Zhong et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claims 1. Moreover, it is noted that the instant claims do not recite any specific spot sizes, functionalizations and/or DNA nanoballs. Applicant’s argument that Zhong does not exemplify additional spot sizes and functionalizations that can contain DNA nanoballs, is not found persuasive. The instant as-filed Specification teaches that amplification can use of rolling circle amplification (RCA) to produce single-stranded concatemers (e.g., a DNA nanoball) at each position on the array or use bridge PCR to produce a clonal population of DNA molecules with the same sequence at each position (See; paragraph [0034], lines 23-24). Zhong et al. teach a printed circuit board (interpreted as a plurality of spots; and a regular array of spots); a plurality of reaction chambers can be separated from each other by shared walls (interpreted as a plurality of spots; and a regular array of spots separated by inert areas); that the design yields a flexible chamber height and chamber volume that is set by the choice of the size of the microbeads (interpreted as sized and functionalized to receive and retain a nucleic acid); that a nucleic acid superstructure, such as a DNA ball, can be disposed in or at the reaction chamber, wherein the DNA balls can be synthesized by rolling circle amplification to produce a concatemers of a particular nucleic acid sequence (interpreted as functionalized to contain a DNA nanoball); and that a substrate surface can be functionalized including chemically or physically modified to facilitate immobilizing the biomolecules (or biological or chemical substances) to the substrate surface, wherein the substrate surface can be modified to have functional groups bound to the surface, such that the functional groups can then bind to biomolecules (or biological or chemical substances) to immobilize them thereon (interpreted as an array of spots; sized and functionalized to receive and retain a macromolecules; and encompassing functionalized to contain DNA nanoballs). Thus, the combined references of Fine et al. and Zhong et al. teach all of the limitations of the claims.


(2)	The rejection of claims 1, 63 and 64 is maintained under 35 U.S.C. 103 as being unpatentable over Vaartstra (US Patent Application Publication No. 20130293749, published November 7, 2013) as evidenced by Cho et al. (US Patent Application Publication 20100204064, published August 12, 2010); and Toyohashi University (Toyohashi University of Technology, PhysOrg, 2014, 1-2); and Tsai et al. (US Patent Application Publication No. 20120156100, published June 21, 2012); and Fine et al. (US Patent Application Publication No. 20110096157, published April 28, 2011); and by Frank et al. (Papers of the International Image Sensor Society, 2019, R18, 1-3); and Deetlefs et al. (Catalyst, 2014, 1-3).
	Regarding claims 1, 63 and 64, Vaartstra teaches a system of the type that can be used to image and otherwise evaluate cells and other samples such as biological specimens is show in Figure 1, wherein system 10 can include a light source such as light source 32 and an image sensor such as image sensor 34, wherein image sensor 34 can be a front-side illuminated (FSI) image sensor or a backside illuminated (BSI) image sensor, such that in a BSI image sensor, fluorescent samples in channels 16 can be located closer to photosensitive elements 80, thereby more efficiently providing light to elements 80 (corresponding to backside illumination) (paragraphs [0016]; and [0041]). Vaartstra teaches that channel 16 can include structures such as structures 100 (e.g., nanodots, nano-cavities, chemical deposits, or other structures) that help adhere sample 22 to the top surface of image sensor 34 in channel 16, wherein system 10 includes structures 100 in any suitable pattern on the top surface of passivation layer 94 (interpreting structures 100 as a plurality of spots separated by an inert areas of the passivating layer; sized and functionalized to receive and retain nucleic acid macromolecules; and to contain DNA nanoballs, claims 1 and 64) (paragraphs [0022]; and [0051]). Vaartstra teaches that image sensor integrated circuit 34 (interpreted as an electric circuitry layer) can be formed from semiconductor substrate material such as silicon and can contain numerous image sensor pixels 36 (interpreted as a photo-sensing layer), such that complementary metal-oxide-semiconductor (CMOS) technology or other image sensor integrated circuit technologies can be used in forming image sensor pixels 36 associated circuitry in integrated circuit 34 (corresponding to CMOS; electric circuity layer; and photo-sensing layer) (paragraph [0023]). Vaartstra teaches in Figure 2 image sensor pixels 36 can each include a photosensitive element such as a photodiode and additional pixel circuitry (e.g., transistors, capacitors, etc.) (interpreted as a single photodiode; and a plurality of photodiodes each having a second linear dimension; and an electronic circuit layer) for gathering image signals; and that light control layers 35 (e.g., an array of color filter elements, an array of microlenses, a plasmonic color filter, etc.) may be formed over image pixels 36 of image sensor integrated circuit 34 (interpreted as a substrate); and that layer 28 may, if desired, be colored or covered with filter coatings such as coatings of one or more different colors to filter light (interpreted as circuitry; a plurality of photodiodes; and interpreting the sensor with or without color filters, claim 1) (paragraphs [0022]; [0025]; [0026]; and Figure 2). Vaartstra teaches that sample 22 can adhere to a top surface of light-control layers 35 during analysis operations, wherein plasmonic filter 76 can include an additional layer such as a passivation layer 94 formed over patterned metal layer 92 and over cover material 92, and wherein passivation layer 94 can be formed from a transparent material such as a dielectric material are used, and can use the plasmonic Fabry-Perot effect to control the colors of light that pass through layer 76 (corresponding to wiring configured to couple to an external device; a plurality of photodiodes; each spot overlies a single photodiode and/or a unit cell; a passivation layer over above the diode; a plurality of spots; a dielectric layer; substrate; and a single photodiode) (paragraphs [0035]; [0048], lines 1-5; and Figure 2), wherein it is known that grinding-thinning-polishing of a rear surface to reduce the thickness of the photodiode portion can increase detection accuracy of the resulting biomaterial detecting apparatus as evidenced by Cho et al. (paragraph [0172]); and wherein it is known that a biosensor based on a MEMS Fabry-Perot interferometer integrated with a photodiode provides a photodiode comprising wells as evidenced by Toyohashi University (pg. 1, col 1, Figure 1; and pg. 1, col 2, first full paragraph, lines 1-3). Vaartstra teaches that light source 32 can contain multiple light-emitting diodes of different colors or can contain white-light emitting diodes provided with different respective color filters, wherein light source 32 can be configured to emit laser light of a desired frequency or combination of frequencies (corresponding to no color filter; not a color filter material; and wiring configured to couple to an external device) (paragraph [0028]). Vaartstra teaches in Figure 10 a typical processor system 300, such as a digital camera, which includes an imaging device such as imaging device 200, wherein processor system 300 is exemplary of a system sample 22 can include one or more strands of DNA 27, which can include fluorescent markers 25 (e.g., one fluorescent marker on each strand) that indicate the location of the strand (corresponding to nucleic acid macromolecule; fluorescent label on the macromolecules; and light emitted (paragraph [0021], lines 5-9). Vaartstra teaches fluid flow rate control structures including pumps, electrodes, and micromechanical systems (MEMS) devices (interpreted as wiring) (paragraph [0034], lines 3-5). Vaartstra teaches in Figure 2, that structures such as nanodots, chemical deposits or other structures 100 that adhere to the top surface of the image sensor 34, wherein nanodots can help anchor a sample to be analyzed (interpreted as a plurality of spots functionalized to contain a nucleic acid macromolecule, each having a second linear dimension smaller than the first linear dimension), and sample 22, wherein the sample 22 can be a biological sample such as cells, proteins, reagents, fluorescent species or other biological or chemical agents or particles such that as sample 22 passes by sensor pixels 36 (interpreted as a plurality of photodiodes each having a first linear dimension), image data can be acquired, wherein the cell can be “scanned” across the pattern of sensor pixels 36 in channel 16; and control circuitry 42 which can be implemented as external circuitry or as circuitry that is embedded within the image sensor integrated circuit 34, can be used to process the image data that is acquired using sensor pixels 36 (interpreted as spots functionalized to contain a nucleic acid macromolecule; bioluminescent or chemiluminescent; and a second linear dimension smaller than the first linear dimension, claim 1) (paragraph [0035], lines 1-13). Vaartstra teaches that if desired, metal portions of layer 90 can be covered by a material 92, wherein cover layer 92 (interpreted as a substrate) can be formed from oxide material, metal oxide material, dielectric material or other suitable material, and can be formed from multiple stacked layers of patterned metal interposed with material 92 (interpreted as a passivation layer) (paragraph [0047], lines 1-6), wherein it is known that a protection layer (50nm) can be deposited on the excitation light source to protect the excitation light source stacked layers including metal oxides such as Al2O3, SiO2, TiO2, and Ta2O5 as evidenced by Tsai et al. (paragraph [0055]). Vaartstra illustrates in Figure 5 that cover layer 92 can be formed from oxide material including a metal oxide material (interpreted as a passivating layer that is an oxide; and inert), a dielectric material, or other suitable material; as well as, passivation layer 94 formed over patterned metal layer 90 (and over cover material 92), which can be an oxide material (interpreted as a passivating layer that is an oxide; and inert), a metal oxide material, a dielectric material, or other suitable materials, wherein metal layer 90 can be a patterned metal layer having metal portions that cover positions of image pixels 36 and openings 98 having a size, a depth, and a spacing from other openings, and are configured to allow light of a given color to pass through layer 76 at all locations and onto image sensor 34 as shown in Figure 7 (interpreting openings 98 as an array of spots; oxide and other materials encompass hydrophobic surfaces; and sized and functionalized to receive and retain nucleic acid macromolecules, claims 1 and 63) (paragraphs [0044]; [0047]; [0050]; and Figures 5 and 7); wherein it is known that silicon oxide layers typically used for Si passivation have a positive fixed charge as evidenced by Frank et al. (pg. 1, col 1, first full paragraph). Vaartstra teaches that by controlling the voltage across the electrodes (interpreted as discrete areas of positive charge), the flow rate of fluids in the channel such as ionic fluids can be controlled by control circuitry, wherein fluid 20 can contain samples for analysis such as sample 22 can be a biological sample such as cells, proteins, DNA, reagents, fluorescent species or other biological or chemical agents or particles (interpreting voltage, ionic fluids, and samples such as biological or chemical agents, particles, fluorescent species, reagents as encompassing discrete areas of positive charge) (paragraph [0034]-[00035], lines 1-4), wherein it is known that ionic liquids consist only of ions (positively charged cations and negatively charged anions) as evidenced by Deetlefs et al. (pg. 1, col 2; first full paragraph, lines 4-6).
	Although Vaartstra does not specifically teach a passivation layer having a thickness of 100 nm or less, Vaartstra does teach that if desired, metal portions of layer 90 can be covered by a material 92, wherein cover layer 92 can be formed from oxide material, metal oxide material, dielectric material or other suitable material, and can be formed from multiple stacked layers of patterned metal interposed with material 92; and that plasmonic filter 76 can include an additional layer such as a passivation layer 94 formed over patterned metal layer 92 and over cover material 92, and wherein passivation layer 94 can be formed from a transparent material such as a dielectric material, wherein it is known that a protection 2O3, SiO2, TiO2, and Ta2O5 as evidenced by Tsai et al., such that one of ordinary skill in the art before the effective filing date of the claimed invention would clearly recognize that the passivation layer can be applied at a desired thickness including 100nm or less.
It would have been prima facie obvious before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of a system that can be used to image and evaluate cells as exemplified by Vaartstra, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the BI-CMOS biosensor disclosed by Vaartstra to include channels with structures including nanodots, nano-cavities, chemical deposits or other structures that help adhere sample to the top surface of the image sensor with a reasonable expectation of success in producing a biosensor that can capture images of an anchored sample and/or to produce high-resolution images of cells.
.

Response to Arguments
Applicant’s arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Frank does not disclose that each spot is a discrete positively charged area sized and functionalized to receive and retain a nucleic acid macromolecule (Applicant Remarks, pg. 12, fourth full paragraph); (b) Vaartstra do not teach “each spot is a discrete positively charged area sized and functionalized to receive and retain a nucleic acid macromolecule” and “each spot of the plurality of spots is separated from other spots by areas that are inert” such that they do not receive DNBs (Applicant Remarks, pg. 12, fourth full paragraph); and (c) that Vaartstra teaches a color filter layer which is opposite of the requirements of instant claim 1 (Applicant Remarks, pg. 14, third full paragraph).
Regarding (a), please see the discussion supra regarding that Frank et al. is an evidentiary reference and not a primary reference.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1 including that no specific size or functionalization is recited; and that instant claim 1 does not recite DNB. Applicant’s arguments that Vaartstra do not teach “each spot is a discrete positively charged area sized and functionalized to receive and retain a nucleic acid macromolecule” and “each spot of the plurality of spots is separated from other spots by areas that are inert”, is not found persuasive. Vaartstra teaches a backside illuminated (BSI) image sensor including a pixel array; that channel 16 can include structures such as structures 100 (e.g., nanodots, nano-cavities, chemical deposits, or other structures) that help adhere sample 22 to the top surface of image sensor 34 in channel 16, wherein system 10 includes structures 100 in any suitable pattern on the top surface of passivation layer 94 (interpreting structures 100 as an a regular array of spots, and a plurality of spots separated by an inert areas of the passivating layer that are sized and functionalized to receive and retain nucleic acid macromolecules; and a regular array of spots); and that by controlling the voltage across the electrodes (interpreting applying a voltage as creating discrete areas of positive charge), the flow rate of fluids in the channel such as ionic fluids can be controlled by control circuitry, wherein fluid 20 can contain samples for analysis such as sample 22 can be a biological sample such as cells, proteins, DNA, reagents, fluorescent species or other biological or chemical agents or particles (interpreting the structures 100 to be sized and functionalized to receive and retain nucleic acid macromolecules). Thus, Vaartstra teaches all of the limitations of the claims.
	Regarding (b), "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Applicant’s assertion that Vaartstra teaches a color filter layer which is opposite of the requirements of instant claim 1, is not found persuasive. The Examiner notes that instant claim 1 recites “the biosensor does not comprise a color filter layer configured to filter light by wavelength range using a polymer material” (underline added). However, Vaartstra teaches plasmonic color filters (e.g., metal layers). Thus, Vaartstra teaches all of the limitations of the claims.


	The Examiner suggests that Applicant clearly specify the particular elements of the biosensor including the electronic circuit layer, the photo-sensing layer, substrate layer, the size and functionalization of the array of spots on the passivation layer, and the linear dimensions.

Conclusion
Claims 1, 63 and 64 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639